Citation Nr: 0930265	
Decision Date: 08/12/09    Archive Date: 08/19/09	

DOCKET NO.  02-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability. 

2.  Entitlement to service connection for arthritis of the 
bilateral hands. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a depressive disorder. 

4.  Entitlement to service connection for essential 
hypertension. 

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for the residuals of 
cerebrovascular accident. 

7.  Entitlement to service connection for double vision and a 
left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972, and from June 1973 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2004, November 2004, August 2007, and 
August 2008 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a rating decision of August 1994, the RO denied 
entitlement to service connection for a right shoulder 
disability.  The Veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
August 1994 decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.

This case was previously before the Board in November 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

During the course of a prehearing conference in February 
2009, the Veteran and his accredited representative withdrew 
from consideration the issues of service connection for 
essential hypertension, a heart disorder, the residuals of 
cerebrovascular accident, and double vision with left eye 
disability.  Accordingly, those issues will be dismissed.


FINDINGS OF FACT

1.  During the course of a prehearing conference before the 
undersigned Veterans Law Judge in February 2009, the Veteran 
and his accredited representative requested withdrawal of the 
issues of service connection for hypertension, a heart 
disorder, the residuals of cerebrovascular accident, and 
double vision with left eye disability.

2.  In a decision of August 1994, the RO denied entitlement 
to service connection for a chronic right shoulder 
disability.

3.  Evidence submitted since the time of the RO's decision in 
August 1994 denying entitlement to service connection for a 
chronic right shoulder disability does not relate to an 
unestablished fact, and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
Veteran's current claim.

4.  Arthritis of the bilateral hands is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
periods of active military service.

5.  An acquired psychiatric disorder, to include major 
depression, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of service connection for hypertension, 
a heart disorder, the residuals of cerebrovascular accident, 
and double vision with left eye disability have been met.  
38 U.S.C.A. § 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(c) (2008).

2.  The decision of the RO in August 1994 denying the 
Veteran's claim for service connection for a chronic right 
shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the time of the RO's August 1994 
decision denying entitlement to service connection for a 
chronic right shoulder disability is new, but not material, 
and insufficient to reopen the Veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Arthritis of the bilateral hands was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  An acquired psychiatric disorder, to include major 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2008).

In the present case, at a prehearing conference prior to a 
Travel Board hearing before the undersigned Veterans Law 
Judge in February 2009, the Veteran withdrew from 
consideration the issues of entitlement to service connection 
for hypertension, a heart disorder, the residuals of 
cerebrovascular accident, and double vision with left eye 
disability.  As the Veteran has withdrawn his appeal as to 
those issues, there remain no allegations of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues, and 
they are dismissed without prejudice.

Decision
Legal Criteria

As regards the remaining issues on appeal, the Board wishes 
to make it clear that it has reviewed all the evidence in the 
Veteran's claims file, which includes:  his multiple 
contentions, including those raised during the course of a 
hearing before the undersigned Veterans Law Judge in February 
2009, service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The Veteran in this case seeks service connection for a 
chronic right shoulder disability, as well as for arthritis 
of the bilateral hands, and an acquired psychiatric disorder.  
In pertinent part, it is contended that the Veteran's current 
right shoulder disability had its origin as the result of a 
motor vehicle accident in service.  It is further contended 
that the Veteran's arthritis of the bilateral hands and 
acquired psychiatric disorder had their origin during his 
period or periods of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence

As regards the Veteran's claim for service connection for a 
chronic right shoulder disability, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of 38 U.S.C.A. § 7104(b), claims which are 
based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
This is to say that a claim from one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on different 
factual bases.  

In the case at hand, at the time of the prior August 1994 
rating decision, the RO denied entitlement to service 
connection for a chronic right shoulder disability.  
Moreover, the Veteran's current claim and accompanying 
evidence reflects essentially that very same disability.  
Under the circumstances, the Board is of the opinion that the 
Veteran's current claim is, in fact, based on the very same 
premise as his previous claim, and, accordingly, must be 
considered on a "new and material" basis.  See Boggs, supra.

In the present case, at the time of the prior August 1994 
rating decision, it was noted that the Veteran's service 
treatment records failed to demonstrate the presence of a 
chronic right shoulder disability.  While in July 1977, 
during the Veteran's second period of active military 
service, he was involved in a rather serious motor vehicle 
accident, there is no indication that, at the time of that 
accident, the Veteran injured his right shoulder.  Moreover, 
a service separation examination of January 1994 was entirely 
negative for any evidence of a chronic right shoulder 
disability.  Based on such finding, the RO, in its August 
1994 rating decision, denied entitlement to service 
connection for a chronic right shoulder disability.  That 
determination was adequately supported by and consistent with 
the evidence then of record, and is now final.

Evidence received since the time of the RO's August 1994 
rating decision, consisting, for the most part, of rather 
extensive VA treatment records and examination reports, and 
the Veteran's testimony at the time of a hearing before the 
undersigned Veterans Law Judge in February 2009, while "new" 
in the sense that it was not it was not previously of record, 
is not "material."  More specifically, while on various 
occasions, the Veteran has been described as suffering from 
right shoulder impingement syndrome with bicipital 
tendonitis, bursitis with tendon tears, adhesive capsulitis, 
and/or arthritis of the right acromioclavicular joint, there 
is no indication that such pathology had its origin during 
the Veteran's period of active military service.  Further, 
regarding the Veteran's appellate statements and testimony, 
the Board points out that the Veteran, as a layperson without 
medical training, is not competent to opine on medical 
matters such as nexus opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).   Laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993); Routen 
v. Brown, 10 Vet. App. 183, 186, (1997).

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's decision in 
August 1994 does not constitute new and material evidence 
sufficient to reopen the Veteran's previously-denied claim.  
This is to say that, by itself, or when considered with the 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim.  Accordingly, the Veteran's appeal as to 
the issue of service connection for a chronic right shoulder 
disability remains final and the appeal is denied.

Service Connection

Turning to the issues of service connection for arthritis of 
the bilateral hands and an acquired psychiatric disorder, to 
include a depressive disorder, the Board notes that service 
treatment records are entirely negative for any such 
pathology.  In point of fact, at the time of a service 
separation examination in January 1994, a psychiatric 
evaluation, as well as a physical examination of the 
Veteran's upper extremities was entirely within normal 
limits, and no pertinent diagnoses were noted.  Moreover, a 
VA orthopedic examination conducted in March 2002, 
approximately eight years following the Veteran's discharge 
from service, was similarly negative for evidence of 
arthritis of the Veteran's hands.  

The earliest clinical indication of the presence of either of 
the disabilities at issue is revealed by VA outpatient 
treatment records dated in May 2003, almost 10 years 
following the Veteran's final discharge from service, at 
which time there was noted the presence of a major depressive 
disorder.  Arthritis of the bilateral hands was first 
potentially identified no earlier than August 2004, 10 years 
following the Veteran's discharge from service, at which time 
it was noted that the Veteran should be "considered for 
arthritis."  Significantly, arthritis of the bilateral hands 
was first clinically confirmed no earlier than July 2006, 
following a VA general medical examination.

The Veteran argues that his arthritis of the hands and an 
acquired psychiatric disorder (which is to say, major 
depression) had their origin during his period or periods of 
active military service.  However, while the Veteran, as a 
layperson, is competent to state what symptoms he 
experiences, he is not competent to etiologically relate his 
arthritis and psychiatric disorder to service or any event of 
service.  Such an opinion requires medical knowledge that 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu, supra.  Thus, his assertions are of no probative 
value.

Based on a review of the entire evidence of record, the Board 
is unable to reasonably associate any of those disabilities 
with either of the Veteran's periods of active military 
service.  The evidence preponderates against the Veteran's 
claims and is not in equipoise.  Under the circumstances, 
service connection for those disabilities must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
December 2002, July 2003, July 2004, and March 2006, as well 
as in March 2007 and April 2008.  In those letters, VA 
informed the Veteran that, in order to reopen his claim (for 
service connection for a chronic right shoulder disability), 
new and material evidence was needed.  VA also told the 
Veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The Board notes that, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the United States Court of 
Appeals for the Federal Circuit held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
However, the U.S. Supreme Court recently reversed that 
decision, finding it unlawful in light of 38 C.F.R. 
§ 7261(b)(2), which provides that, in conducting a review of 
a decision of the Board, a court shall take due account of 
the rule of prejudicial error.  The Supreme Court in essence 
held that, with the exception of cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate his claim, the burden in proving 
harmful error must rest with the party raising the issue.  
Further noted was that the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA, and encouraged abuse of the judicial process, 
leading the Supreme Court to conclude that determinations on 
the issue of harmless error must be made on a case-by-case 
basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

With regard to the aforementioned, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki, supra; see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also informed of how VA assigns disability ratings and 
effective dates, if service connection is established.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

In any event, with regard to VA examinations, the Board adds 
that a remand is not required in this case to request a VA 
examination and/or nexus opinion as to any of the service 
connection claims.  The file contains sufficient evidence 
regarding current diagnoses and treatment for his claimed 
conditions without any suggestion of an etiological 
relationship to service or continuity of symptomatology since 
service.  Hence, the file contains the evidence necessary to 
adjudicate the claims.  Regarding the Veteran's new and 
material evidence claim, because evidence has not been 
received to reopen the matter, a VA examination is not 
necessary. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to the issues of service connection for 
hypertension, a heart disorder, the residuals of 
cerebrovascular accident, and double vision with a left eye 
disability is dismissed.

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for a chronic right shoulder disability is denied.

Service connection for arthritis of the bilateral hands is 
denied.

Service connection for an acquired psychiatric disorder, 
claimed as a depressive disorder, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


